In an action to recover damages for personal injuries, etc., the plaintiffs’ former attorney, Paul Goldstein, appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered March 28, 1990, which denied renewal of a prior motion to fix counsel fees which resulted in an order of the same court, entered November 6, 1989, awarding him half of the net attorneys’ fees in the underlying lawsuit.
Ordered that the order is affirmed, with costs.
We find that the court did not improvidently exercise its discretion in denying the plaintiffs’ former attorney’s renewed motion. In any event, even if we were to consider the "new” information presented by the former attorney, we would conclude that the court properly awarded him 50% of the total fee. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.